FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth office action on the merits in response to the amendment filed on 06/03/2022. Applicant has amended claims 1 and 10. Claims 1, 4, and 6-10 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1 limitation "a shape in which the shrinkage rate of the air hole increases in the flow direction of the combustion air" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Fig. 6 shows an air hole tapered shape (90) in which the shrinkage rate of the air hole is constant (represented by a straight, downward sloping line), rather than an increasing shrinkage rate (which would look parabolic).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “the tapered shape is a shape in which the shrinkage rate of the air hole increases in the flow direction of the combustion air” is new matter because the subject matter of “the shrinkage rate of the air hole increases” was not described in the specification or shown in the drawings.
There is no support or any discussion of the “shrinkage rate” of the tapered shape 90 in the specification.
The drawings do not show an increasing shrinkage rate. Rather, the drawings show a constant shrinking rate, as represented by the downward sloping straight line of the taper. An increasing shrinkage rate would look parabolic (see graph below for an example).

    PNG
    media_image1.png
    805
    882
    media_image1.png
    Greyscale

Since none of the figures show a parabolic shape for the taper, the claimed limitation constitutes as new matter.
Claims 4 and 6-10 are also rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2010/0089066 A1), in view of York (US 2010/0212322 A1).
Regarding claim 1, Mina teaches (Figures 1A and 8) a gas turbine combustor (Figure 8) comprising:
a combustion chamber (7 – Figure 8) which burns fuel and air;
an air hole plate (18 – Figures 3 and 4A) which is located on an upstream side of the combustion chamber (7) and has air holes (8) which are concentrically arranged plurally in line and plurally in number (as shown by Figures 3 and 8); and
fuel nozzles (4) which are arranged plurally in line and plurally in number (as shown by Figure 8) coaxially with the air holes (8) – (as shown by Figure 1A), wherein
the air hole (8) has an air hole tapered shape (see annotated Figure 1A on page 6) which reduces a hole diameter of the air hole (8),
a hole diameter (“D”) of an outlet part (10 – see also annotated Figure 1A on page 6) of the air hole (8) is not more than a hole diameter of an inlet part (12a – see also annotated Figure 1A on page 6) of the air hole (8), which is reduced with the air hole tapered shape – (as shown in Figure 1A, the diameter “D”  is never greater than the diameter of any portion upstream from “D”),
the air hole tapered shape is installed apart from the inlet part (12a) of the air hole (8) by a predetermined distance (distance from “air hole tapered shape” to 12a – see also annotated Figure 1A on next page), and 
the air hole taped shape is positioned between the inlet part (12a) of the air hole (8) and a leading end part of the fuel nozzle (4) – (taught by ¶ [0084], ll. 1-6: “The axial distance L between the exit 8 of the air nozzle 12 and the exit of fuel nozzle 4 is selected to enhance the positive shielding effect mentioned above. In practice, the axial distance L may not be very critical and in some circumstances the exits of the fuel nozzle and the air nozzle 12 might be substantially coplanar.” In the case where the exits of fuel nozzle 4 and air nozzle 12 are coplanar, the air hole tapered shape would be positioned between inlet part 12A and a tip of fuel nozzle 4).

    PNG
    media_image2.png
    680
    605
    media_image2.png
    Greyscale

However, Mina does not teach a fuel nozzle inner wall has a fuel nozzle tapered shape which extends in an outer circumferential direction on a leading end part of the fuel nozzle.
York teaches (Figures 1A-2 and 5) a fuel nozzle (20 – Figures 1A-2) inner wall (24) has a fuel nozzle tapered shape (as shown by Figure 5) which extends in an outer circumferential direction on a leading end part of the fuel nozzle (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mina by changing the shape of the fuel nozzle so that the inner wall has a tapered shape which extends in an outer circumferential direction on a leading end part of the fuel nozzle, in order to minimize the occurrence and size of wake zones and other low-velocity recirculation regions, as taught by York (p. [0028], ll. 1-4).
Regarding the limitation “the tapered shape is a shape in which the shrinkage rate of the air hole increases in the flow direction of the combustion air”, which was rejected under 35 U.S.C. 112(a) as new matter, no prior art could be found for this limitation.
Regarding claim 6, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Mina further teaches (Figure 1A) a fuel nozzle outer wall (outer surface of 2) having a fuel nozzle tapered shape (5) which directs in an inner circumferential direction on the leading end part of the fuel nozzle (4).
Regarding claim 7, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Mina further teaches the fuel is a fuel which contains hydrogen (¶ [0046], ll. 1-5: “The fuel is selected from the group consisting of liquid and gaseous fuels, such as natural gas (CH4), coke oven gas (COG), medium calorific value (MCV) fuel, integrated gasification combined cycle (IGCC) high hydrogen gasification gas, pure hydrogen…”).
Regarding claim 8, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Mina further teaches (Figure 1A) the fuel nozzles (4) are arranged coaxially with the air holes (8) – (shown by Figure 1A).
Regarding claim 9, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Mina further teaches (Figure 3) one central burner (center of any one of groups 16) which has the air hole plate (18) having air holes (8) which are concentrically arranged plurally in line and plurally in number and fuel nozzles (4) which are arranged coaxially with the air holes plurally in line (as shown by Figure 1A) and plurally in number (as shown in Figure 3, air holes 8 are concentrically arranged plurally in number and corresponding fuel nozzles 4 are arranged plurally in number); and
a plurality of outer circumference burners which are concentric around the central burner and have the air hole plates having air holes which are arranged concentrically plurally in line and plurally in number and fuel nozzles which are arranged coaxially with the air holes plurally in line and plurally in number (as shown in Figure 3, for any one of groups 16, there are six outer circumference burners concentric around the central burner).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2010/0089066 A1), in view of York (US 2010/0212322 A1), and in further view of Miura (JP 2011-58775 A). References to Miura will be made to the English translation of Miura filed by Applicant on 01/17/2020.
Regarding claim 4, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, except for the air hole having an inclined channel.
Miura teaches (Figures 2 and 25) a similar gas turbine combustor (1a – Figure 2) comprising an air hole plate (40 – Figure 2) which has air holes (41), wherein the air hole (41) has an inclined channel (shown by section 47 in Figure 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mina, in view of York, by including an inclined channel in the air hole, in order to generate a swirling and circulating flow inside the combustion chamber, thereby allowing the combustion gas in the downstream side of the combustion chamber to return to the base of the flame and to stably hold the flame inside the combustion chamber, as taught by Miura (¶ [0033] and [0034]).
Regarding claim 10, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, except for a first fuel pressure control valve and a second fuel pressure control valve, which are controlled individually.
Miura teaches (Figure 1) a similar gas turbine combustor (1a) comprising a fuel pressure control valve (12a) and a fuel pressure control valve (13a), which are controlled individually.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mina, in view of York, by including a first fuel pressure control valve and a second fuel pressure control valve, which are controlled individually, in order to allow the flow rate of individually supplied fuel to be controlled, as taught by Miura (¶ [0021]).

Response to Arguments
Applicant’s arguments with respect to the new limitations in claim 1 have been considered but are moot because the new limitations constitute new matter. See the above Claim Rejections - 35 USC § 112 section for more details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741